               Case 18-16248-MAM         Doc 184      Filed 10/26/18     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov


IN RE:                                                        CASE NO. 18-16248-MAM
CHANCE & ANTHEM, LLC,                                         CHAPTER 7
      Debtor.
_____________________________________/


                                  NOTICE OF COMPLIANCE


         I HEREBY CERTIFY that I undertook a pro bono representation of my choosing, to wit;
Joseph Gary Frith, Southern District of Florida Case no. 18-20153-JKO, and that I have contacted
Steven S. Newburgh, Esq. at 561-659-4020 to provide him with information as to the pro bono
representation which I have independently undertaken.

         I HEREBY CERTIFY that this Notice was served on October 26, 2018, via CM/ECF to
all persons authorized to receive notices electronically as set forth on the attached Service List
and by U.S. Mail, postage prepaid, to all parties listed on the attached Service List who are not
authorized to receive notices electronically through CM/ECF, and required parties not authorized
to receive CM/ECF notice as reflected by the attached mailing matrix.

         Respectfully submitted this 26th day of October, 2018:


                                                          SISKIND LEGAL

                                                          ___/s/ Jeffrey M. Siskind___
                                                          Jeffrey M. Siskind, Esquire
                                                          FBN 138746
                                                          3465 Santa Barbara Drive
                                                          Wellington, FL 33414
                                                          TEL         (561) 791-9565
                                                          FAX         (561) 791-9581
                                                          Email:      jeffsiskind@msn.com
              Case 18-16248-MAM          Doc 184      Filed 10/26/18     Page 2 of 2



                                          SERVICE LIST

Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service
for this case.
Robert C Furr danderson@furrcohen.com, rcf@trustesolutions.net
John H Genovese jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjblaw.
com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com
Steven S Newburgh snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;bgonzalez@mclaughlinstern.com;
nsolomon@mclaughlinstern.com;vrhaburn@mclaughlinstern.com
Steven S. Newburgh snewburgh@mclaughlinstern.com
Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
Jeffrey M Siskind jeffsiskind@msn.com, jmsesq500@gmail.com
Jesus M Suarez jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjblaw.
com;jzamora@gjb-law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com
